ON RETURN TO REMAND
McMILLAN, Judge.
In compliance with our instructions, the trial court has returned an order stating the basis and reasons for its denial of the appellant’s petition. Specifically, the trial court found that relief on grounds 2, 3, and 6 was procedurally barred and that relief on grounds 1, 4, 5, and 7 was both procedurally barred and barred on the merits. Also, the trial court found that the appellant’s claim of newly discovered material facts was without merit and that his claim of ineffective assistance of trial counsel was procedurally barred on a conflict of interest claim and was without merit on the remaining claims. Finally, the trial court considered the appellant’s claim of ineffective assistance of appellate counsel and determined that the appellant was represented competently. The trial court found that the counsel’s performance was within the range of effective representation and that raising the current claims probably would not have affected the outcome of the appeal.
Based on the record, the trial court’s denial of the appellant’s petition is proper. The judgment of the trial court is due to be, and it is hereby, affirmed.
OPINION EXTENDED; AFFIRMED.
All Judges concur with MONTIEL, J., recusing himself.